Name: Commission Regulation (EC) No 68/97 of 16 January 1997 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 17. 1 . 97 EN Official Journal of the European Communities No L 14/51 COMMISSION REGULATION (EC) No 68/97 of 16 January 1997 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 592/96 (2), and in particular Article 55 (3) thereof, Whereas, pursuant to Article 55 of Regulation (EEC) No 822/87 to the extent necessary to enable the products listed in Article 1 (2) (a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 228 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund; Whereas, pursuant to Article 56 (3) of Regulation (EEC) No 822/87, refunds are to be fixed taking into account the situation and likely trends with regard to:  prices and availability of thep roducts in question on the Community market,  world market prices for those products; Whereas there may be differences in the way prices for white wine and red wine develop on the internal market and in international trade ; whereas those differences should be taken into account; Whereas account must also be taken of the other criteria and objectives referred to in Article 56 (3) of Regulation (EEC) No 822/87; whereas, in particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 228 of the Treaty, and in parti ­ cular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations, hereinafter referred to as the 'GATT Agree ­ ments'; Whereas, when applying the abovementioned rules to the current market situation , the refunds should be fixed in accordance with the Annex to this Regulation ; whereas Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector (3), as amended by Regulation (EC) No 2083/96 (4), should be amended accordingly and provision made to implement it immediately; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 17 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 January 1997. For the Commission Franz FISCHLER Member of the Commission (3) OJ No L 291 , 6 . 12. 1995, p. 10 .(') OJ No L 84, 27. 3 . 1987, p . 1 . (2 OJ No L 206, 16 . 8 . 1996, p . 31 . (4) OJ No L 279, 31 . 10 . 1996, p. 23 . No L 14/52 HEN Official Journal of the European Communities 17. 1 . 97 ANNEX 'ANNEX CN code Product code For export to (') Refund (ECU/hl ) 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71 2004 30 92 2204 30 94 2204 30 96 2204 30 98 9100 01 52,161 52,161 52,161 52,161 52,161 13,820 52,161 13,820 2204 21 79 2204 21 79 2204 21 83 9120 9220 9120 02 and 09 02 and 09 4,782 2204 21 79 9180 02 13,918 2204 21 80 9180 02 15,136 2204 21 79 9180 09 13,024 2204 21 80 9180 09 14,164 2204 21 79 9280 02 16,295 2204 21 80 9280 02 17,721 2204 21 79 9280 09 1 5,248 2204 21 80 9280 09 16,582 2204 21 83 9180 02 19,011 2204 21 84 9180 02 20,675 2204 21 83 9180 09 1 7,790 2204 21 84 9180 09 19,346 2204 21 79 9910 02 and 09 4,782 2204 21 94 2204 21 98 9910 02 and 09 1 5,000 2204 29 62 2204 29 64 2204 29 65 2204 29 83 9120 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9220 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9180 02 13,918 2204 29 71 2204 29 72 2204 29 75 9180 09 15,136 17. i . 97 PEN Official Journal of the European Communities No L 14/53 CN code Product code For export to (') Refund(ECU/hl ) 2204 29 62 2204 29 64 2204 29 65 9180 09 13,024 2204 29 71 2204 29 72 2204 29 75 9180 09 14,164 2204 29 62 2204 29 64 2204 29 65 9280 02 16,298 2204 29 71 2204 29 72 2204 29 75 9280 02 17,721 2204 29 62 2204 29 64 2204 29 65 9280 09 1 5,248 2204 29 71 2204 29 72 2204 29 75 9280 09 16,582 2204 29 83 9180 02 19,011 2204 29 84 9180 02 20,675 2204 29 83 9180 09 17,790 2204 29 84 9180 09 19,346 2204 29 62 2204 29 64 2204 29 65 9910 02 and 09 4,782 2204 29 94 2204 29 98 9910 02 and 09 15,000 (') The destinations are as follows : 01  Libya, Nigeria, Cameroon , Gabon,  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam , Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan , Taiwan , Equatorial Guinea, 02 all countries of the African continent with the exception of those explicitly excluded under 09, 09 all destinations other than those in 02, with the exception of the following third countries and territories :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208 /93 (O J No L 25, 2 . 2 . 1993 , p. 11 ),  Algeria,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel ,  Morocco,  The Republic of Serbia and Montenegro,  Slovenia,  South Africa,  Switzerland,  The former Yugoslav Republic of Macedonia,  Tunisia,  Turkey,  Hungary,  Bulgaria,  Romania .'